Citation Nr: 0834933	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of peripheral neuropathy, right lower 
extremity, currently rated as 10 percent disabling. 

2.  Evaluation of peripheral neuropathy, left lower 
extremity, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Bay Pines, Florida, Regional Office (RO), 
which granted service connection for peripheral neuropathy of 
the right lower extremity, and peripheral neuropathy of the 
left lower extremity, each evaluated as 10 percent disabling, 
effective September 19, 2003.  The veteran perfected an 
appeal to that decision.  Thereafter, jurisdiction over the 
veteran's claims folder was transferred to the VA Regional 
Office in Fort Harrison, Montana.  

On June 5, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is 
moderate.  

2.  Peripheral neuropathy of the left lower extremity is 
moderate.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, right lower extremity, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2007).  

2.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, left lower extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

While the notices provided to the veteran in August 2006 was 
not given prior to the to the initial RO decision, the notice 
as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2007 Statement of the Case (SOC) and the February 
2008, the March 2008, and the May 2008 Supplemental SOCs 
(SSOC) provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in August 2006.  

In light of the August 2006 VCAA letter issued to the 
veteran, the February 2008 SSOC, the March 2008 SSOC, the May 
2008 SSOC, the May 2008 VCAA letter, and the hearing 
testimony provided by the veteran before the Board in June 
2008, the Board finds that the veteran was informed of the 
criteria for establishing a higher evaluation for peripheral 
neuropathy of the right and left lower extremities.  
Specifically, the veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability, and the specific 
criteria for rating his disability were provided in the 
October 2007 SOC as well as the May 2008 VCAA letter.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The record also establishes that during the hearing, the 
Judge explored the degree of the veteran's impairment, its 
manifestation, and the impact on his life.  Such action 
supplements the VCAA and complies with 38 C.F.R. § 3.103.  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for peripheral 
neuropathy of the right and left lower extremities, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the veteran is represented by a highly qualified service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

Submitted in support of a claim were VA progress notes, dated 
from July 2002 through March 2005.  During a follow up 
evaluation in September 2003, it was noted that a 
monofilament foot sensation examination was abnormal.  The 
veteran had some loss of sensation in the toes.  When seen in 
July 2004, the veteran complained of occasional tingling and 
foot pain for about one month.  The veteran was seen for 
consultation in podiatry in March 2005, at which time he 
complained of tingling and numbness in both feet with 
occasional sharp shooting pains in both feet.  It was 
reported that he had decreased tactile sensation to both 
feet, especially distal plantar half of both feet.  The 
assessment was insulin dependent diabetes mellitus with 
neuropathy.  

The veteran was afforded a VA examination in March 2005, at 
which time he reported chronic pain in his lower extremities 
with a combination of numbness and tingling along the lateral 
edges of both feet and along the dorsum.  The veteran 
indicated that the discomfort can extend up to the sock 
level.  It was noted that the onset of the veteran's 
neuropathic symptoms began approximately 5 years ago and they 
have become progressive over time; the dysthesia initially 
began in the 4th and 5th toes bilaterally, and involved the 
lateral aspect of both feet.  On examination of the lower 
extremities, pulses were 3+ bilaterally, without any evidence 
of edema.  Capillary refill was delayed in the distal digits 
bilaterally.  Skin was cool, and there was ruboric 
discoloration to the distal half of both feet.  Skin was 
intact with lesions.  No signs or symptoms of infections or 
breakdown.  Decreased tactile sensation to both feet, 
especially in the distal plantar half of both feet; this 
extended up into the sock distribution at the ankle.  There 
was evidence of dystrophic nails especially the large toenail 
with evidence of some fungal infection; there were no ingrown 
nails noted.  The pertinent diagnosis was diabetic 
neuropathy.  

By a rating action in August 2005, the RO granted service 
connection for peripheral neuropathy of the right and lower 
extremities, each evaluated as 10 percent disabling, 
effective September 19, 2003.  

During a clinical visit in September 2005, the veteran 
indicated that the neuropathy in his feet bothers him early 
in the morning and at night.  A June 2006 VA progress note 
reported neuropathy pain, improved.  When seen in April 2007, 
the veteran indicated that he had been having more foot pain; 
he stated that although the pain medication he was given 
before was helpful, he needed the medication more often.  

On the occasion of a VA examination in August 2007, the 
veteran reported a progression of the peripheral neuropathy 
symptoms in his lower extremities.  He noted that the 
symptoms occur primarily at night when lying down, and he 
rated the pain 2-6 out of 10; he described the pain as a 
burning, and needles and pins sensation.  The veteran 
indicated that he may also experience pain during the day if 
he has been up on his feet for more than one hour or two or 
with prolonged walking.  The veteran noted that his job was 
primarily sedentary during the winter, but more active during 
the summer.  The veteran reported daytime flares occurring 
every 1-2 weeks during the summer rated a 6 out of 10; he 
described the pain as "an annoyance" and not associated 
with functional limitations.  It was noted that the veteran 
presented without use of ambulatory aides or braces and in no 
acute distress.  The veteran's gait was smooth and 
coordinated.  There was no clubbing, cyanosis or edema.  The 
skin was pink and warm to the touch.  Pedal pulses were 2+/2+ 
bilaterally.  There was diminished filament sensation to the 
plantar surfaces bilaterally; and there was diminished 
vibratory sense to the distal toes.  There was no muscle 
wasting or atrophy.  The assessment was bilateral lower 
extremity peripheral neuropathy.  

At his personal hearing in June 2008, the veteran reported 
that he experiences swelling in both feet; he stated that his 
most significant problem has been a lack of ability to sleep 
at night due to the pain in his feet.  The veteran indicated 
that his doctor had prescribed Nortriptyline which was 
working; however, they had to increase the dosage of his 
medications so that he can sleep.  The veteran testified that 
his podiatrist changed his prescription to Lyrica, which is 
working better than his previous medication.  The veteran 
related that he experiences swelling with prolonged standing; 
he stated that the feet are extremely painful at night.  The 
veteran also testified that he had decreased sensation in the 
lower extremities; he stated that he also has trouble going 
up and down steps.  The veteran indicated that strenuous 
activities cause him to experience increased pain in the 
feet, the right worse than the left.  Strength and sensation 
above the level of the ankle were not a problem.  

III.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. After careful review of the evidentiary record, the 
Board concludes that the veteran's disabilities have not 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran currently receives 10 percent ratings for 
peripheral neuropathy of each lower extremity under 38 C.F.R. 
§ 4.124a, DC 8520.  Under this DC, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent rating is assigned for moderate incomplete 
paralysis; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; a 60 percent rating is assigned 
for severe incomplete paralysis with marked muscular atrophy; 
and an 80 percent rating is assigned for complete paralysis; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  See 38 C.F.R. § 4.124.  

Upon careful review of the evidence pertaining to this 
disability, the Board finds that the evidence as a whole 
shows the veteran's neuropathy of the lower extremities to 
more nearly approximate the criteria for 20 percent ratings 
under Diagnostic Code 8520.  In this regard, on the most 
recent VA examination in August 2007, the veteran complained 
of occasional burning and tingling sensation in the lower 
extremities.  The veteran also had diminished filament 
sensation to the plantar surfaces and diminished vibratory 
sense to the distal toes.  Moreover, in January 2008, it was 
noted that protective sensation was absent, bilaterally.  
And, during his personal hearing, the veteran described his 
feet as being extremely painful at night, causing him 
difficulty sleeping; in fact, he stated that his doctors 
recently increased the dosage of his medication to help with 
his symptoms.  The Board finds that the presented 
symptomatology more nearly approximates a 20 percent 
evaluation for each lower extremity characterized as 
analogous to moderate neuropathy of the sciatic nerve.  See 
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2007).  Here, 
there is more than just a mild sensory disturbance; there is 
loss of sensation and pain.  

The Board finds, however, that an evaluation in excess of 20 
percent is not warranted for peripheral neuropathy of the 
right and left lower extremities.  The Board finds that the 
veteran's peripheral neuropathy of the right and left lower 
extremities does not more closely approximate the criteria 
required for moderately severe neuropathy of the sciatic 
nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2007).  In this regard, on the most recent examination, the 
veteran he was able to walk unassisted, and there was no 
muscle wasting or atrophy in the lower extremities; he 
reported being able to walk up to a half of a mile before 
needing to stop.  The Board has also considered the veteran's 
competent lay statement and all the evidence of record.  The 
Board fully accepts that he has pain and decreased sensation.  
However, his own competent lay testimony establishes that he 
does not have impairment above the ankle.  Furthermore, there 
is no evidence, lay or medical, that there is weakness or 
trophic changes.  He retains the ability to walk, in fact his 
functional ability remained as a smooth coordinated gait.  
Neither lay nor medical evidence establishes excruciating 
pain (the veteran in August 2007 described an annoyance not 
associated with functional impairment).  In sum, accepting 
all lay and medical evidence as true, the overall 
manifestations do not approximate moderately severe, or 
worse, neuropathy when rating by analogy under 38 C.F.R. 
§§ 4.120, 4.123, 4.124.  

The Board concludes that the evidence supports a 20 percent 
rating for peripheral neuropathy, right lower extremity, and 
a 20 percent rating for peripheral neuropathy, left lower 
extremity.  


ORDER

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


